DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 10 are objected to because of the following informalities: claim 6 switches nomenclature from “exterior layer” that is employed in the independent claim to “outer layer”. Consistency of language employed to reference the components of the claimed product is required. Claim 10 recites the acronym TGF-b. While the abbreviation is known to represent transforming growth factor-, its full name should be recited at its first use in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “unique” in claim 24 is a relative term which renders the claim indefinite. The term “unique” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not at all clear what characteristics, attributes, or particular structures are necessary for a polyethylene glycol based cross-linked network to qualify as “unique”, as is required by the claim. As a result the scope of cross-linked networks that are embraced is unknown and the metes and bounds of the claim are unclear. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madsen et al. (WO 98/58900) as evidenced by Yoshida et al. (Applied Optics 1996 3(9):1500-1506).
Madsen et al. disclose an implantable medical device with a two layered biocompatible coating that permits tight adherence of the coating to the device and low friction at the surface (see page 4 line 22-page 5 line 5 and example 3). Here a polyvinyl pyrrolidone coating layer is applied to a catheter and crosslinked (inner layer) followed by the application of a second polyvinyl pyrrolidone coating layer (exterior layer) that is crosslinked to a lesser degree than the first layer (see example 3, page 6 lines 1-3, and page 8 lines 5-9). In addition, Yoshida et al. detail that refractive index and crosslink density are directly proportional for polyvinyl pyrrolidone such that increasing the degree of crosslinking also increases the refractive index of the material (see page 1501 first column last partial paragraph; instant claim 2). Therefore claims 1 and 2 are anticipated by Madsen et al. as evidenced by Yoshida et al. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 8, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Madsen et al. as evidenced by Yoshida et al. 
Madsen et al. teach an implantable medical device with a two layered biocompatible coating that permits tight adherence of the coating to the device and low friction at the surface (see page 4 line 22-page 5 line 5 and example 3). Here a polyvinyl pyrrolidone coating layer is applied to a catheter and crosslinked (inner layer) followed by the application of a second polyvinyl pyrrolidone coating layer (exterior layer) that is crosslinked to a lesser degree than the first layer (see example 3, page 6 lines 1-3, and page 8 lines 5-9; instant claim 1). Yoshida et al. detail that refractive index and crosslink density are directly proportional for polyvinyl pyrrolidone such that increasing the degree of crosslinking also increases the refractive index of the material (see page 1501 first column last partial paragraph; instant claim 2). In addition, Madsen et al. teach the inclusion of therapeutic agents in the coating layers (see page 7 lines 1-6 and page 12 lines 1-10; instant claim 8). Polyethylene glycol is taught as an additional polymer that may be included in the coating layers (see page 6 lines 17-20; instant claim 27). 
While a full example of each embodiment that follows from the teachings of Madsen et al. is not provided, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a therapeutic as they teach, in the coating layers. In another embodiment, it also would have been obvious to follow the suggestion of Madsen et al. and employ a blend of polymers for the coating. More specifically, the inclusion of polyethylene glycol in the coating of the highlighted example would have been obvious because polyvinyl pyrrolidone and polyethylene glycol are named amongst a short listing of envisioned polymers to employ separately or in combination to generate the layered coating of Madsen et al. Therefore claims 1-2, 8, and 27 are obvious over Madsen et al. as evidenced by Yoshida et al. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Madsen et al. as evidenced by Yoshida et al. as applied to claims 1-2, 8, and 27 above, and further as evidenced by Nguyen et al. (European Polymer Journal 2013 49(12):4201-4211).
Madsen et al. as evidenced by Yoshida et al. render obvious the limitations of instant claim 1, where an implant is coated with a biocompatible hydrogel coating with a crosslink density gradient that is highest near the surface of the device. The coating is made by the application a coating layer (inner layer) with polymer and crosslinker that is crosslinked via UV light application followed by the application of a second coating layer (exterior layer) of the polymer that is crosslinked via UV light application (see example 3). Nguyen et al. teach that a crosslink density gradient forms in hydrogel layers crosslinked via UV light due to the decreased light intensity with penetration (see page 4203 second column last full paragraph). Thus the artisan would expect a gradient in the crosslink density within the coating layers of Madsen et al. as well as through the thickness of the entire coating. Therefore claim 6 is obvious over Madsen et al. as evidenced by Yoshida et al. and Nguyen et al. 

Claims 1, 21-22, 25, 34, 47-48, and 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (WO 2017/210316 - see IDS) in view of Movchan et al. (US Patent No. 5,834,070).
	Adams et al. teach an implantable intraocular device that has a biocompatible coating (see abstract and paragraph 108). This coating is crosslinked and has a gradient of pendant hydroxyl groups that decrease in density toward the surface of the device while the crosslink density is present as a gradient that increases toward the surface of the device (see paragraphs 108-109; instant claims 1, 34, and 54). The coating may contain bioactive agents such as anti-inflammatory agents and anticoagulants (see paragraph 108; instant claim 8). Monomers for producing the coating include hydroxyethyl methacrylate, a hydrophilic monofunctional monomer (see table 1; instant claim 55). The gradient is not explicitly taught to be generated by layers in the coating.
	Movchan et al. teach that functionally gradient coatings can be characterized by a smooth and continuous or step-wise change in the composition and/or structure across the thickness of the coating (see column 1 lines 25-31). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the gradient coating of Adams et al. as a plurality of layers to yield a stepwise gradient. This choice would have been obvious in light of Movchan et al. because it is one of two options for configuring a functionally gradient coating as is taught by Adams et al. The result is a layered coating where the layers increase in crosslink density as they near the substrate and decrease in hydroxyl group concentration in this same direction. A configuration with three or more layers is embraced and provides for an inner layer, an intermediate layer, and an exterior layer in accordance with instant claims 1, 21-22, 34, and 47-48. The relative thickness of intermediate layers as compared to the exterior and inner layer has a finite number of options. Thus the intermediate layer being thinner than the inner or exterior layer is obvious as a selection amongst a finite number of options. It follows to include a bioactive agent in the thickness of the coating and hydroxyl containing monomer as taught by Adams et al. because they direct the artisan to do so. Therefore claims 1, 8, 21-22, 25, 34, 47-48 and 54-55 are obvious over Adams et al. in view of Movchan et al. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. in view of Movchan et al. as applied to claims 1, 8, 21-22, 25, 34, 47-48 and 54-55 above, and further as evidenced by Chan et al. (Langmuir 2005 21(19):8930-8939).
Adams et al. in view of Movchan et al. render obvious the limitations of instant claim 1, where an intraocular implant is coated with a biocompatible coating with a crosslink density gradient that is highest near the surface of the device and generated by a series of coating layers. In addition to hydroxyethylmethacrylate as a monomer, ethylene glycol dimethacrylate is also taught as a crosslinker to include in the coating (see table 1). They do not address the refractive index of the coating.
Chan et al. teach that the refractive index of hydroxyethylmethacrylate hydrogels crosslinked with ethylene glycol diacrylate increases with crosslink density (see abstract, page 8937 second column last partial paragraph-page 8938 first column first partial paragraph, figure 9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the refractive index of the layered gradient coating of Adams et al. in view of Movchan et al. would also have a refractive index that varies in the same direction as the crosslink density, namely is highest in the innermost layer. Therefore claim 2 is obvious over Adams et al. in view of Movchan et al. as evidenced by Chan et al.

Claims 8-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. in view of Movchan et al. as applied to claims 1, 8, 21-22, 34, 47-48 and 54-55 above, and further in view of Burns et al. (US PGPub No. 2013/0090534).
Adams et al. in view of Movchan et al. render obvious the limitations of instant claim 1, where an intraocular implant is coated with a biocompatible coating with a crosslink density gradient that is highest near the surface of the device and generated by a series of coating layers. The coating also includes a bioactive envisioned as an anti-inflammatory agent or anticoagulant. The presence of transforming growth factor beta is not detailed nor is dexamethasone.
Burns et al. teach a coated intraocular implant where a variety of bioactive agents may be included in the coating (see abstract and paragraphs 95). The particular bioactive agents include dexamethasone as an anti-inflammatory agent as well as growth factors such as transforming growth factor beta (see paragraphs 95 and 98).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select dexamethasone as an anti-inflammatory agent in the coating of Adams et al. in view of Movchan et al. This choice would have been obvious in light of the teachings of Burns et al who provide specific options for such compounds to utilize in the coatings of an intraocular implant. The choice is also obvious as the simple substitution of one known element for another in order to yield a predictable outcome. It additionally would have been obvious to select transforming growth factor beta as a bioactive in the coating of Adams et al. in view of Movchan et al. based upon the teachings of Burns et al. This choice would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claims 8-10 and 18 are obvious over Adams et al. in view of Movchan et al. and Burns et al.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. in view of Movchan et al. as applied to claims 1, 8, 21-22, 34, 47-48 and 54-55 above, and further as evidenced by Kaushal et al. (US PGPub No. 2010/0068141).
Adams et al. in view of Movchan et al. and Burns et al. render obvious the limitations of instant claim 1, where an intraocular implant is coated with a biocompatible coating with a crosslink density gradient that is highest near the surface of the device and generated by a series of coating layers. The coating also includes a bioactive agent selected from one of several groups. Pirfenidone is not named as a bioactive agent.
Kaushal et al. teach bioactive agents to treat ocular conditions (see abstract). Intraocular devices are envisioned that deliver such compounds (see paragraph 102). Anti-inflammatory agents are taught that include dexamethasone and pirfenidone (see paragraph 113). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select pirfenidone as the anti-inflammatory agent. This choice would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Therefore claim 11 is obvious over Adams et al. in view of Movchan et al. and Burns et al.

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. in view of Movchan et al. as applied to claims 1, 8, 21-22, 34, 47-48 and 54-55 above, and further in view of Hodd et al. (US Patent No. 5,821,306).
Adams et al. in view of Movchan et al. render obvious the limitations of instant claim 1, where an intraocular implant is coated with a biocompatible coating with a crosslink density gradient that is highest near the surface of the device and generated by a series of coating layers. The implant can be a part of an intraocular lens (see Adams et al. paragraph 102). They are silent in regard to the glass transition temperature and elongation of the coating.
Hodd et al. teach methacrylate based polymers employed in intraocular lenses as well as their desirable physical properties (see abstract). The usefulness of a glass transition temperature between -10 and 37⁰C as well as an elongation at break of greater than 100% are taught (see column 3 lines 1-7). These ranges overlap with those that are instantly claimed, thereby rendering them obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ coating materials in the coating layer of Adams et al. in view of Movchan et al. that have a glass transition temperature and elongation at break as detailed by Hodd et al. because they teach them to be desirable for the device in which the implant of Adams et al. is included. Therefore claims 29 and 30 are obvious over Adams et al. in view of Movchan et al. and Hodd et al.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. in view of Movchan et al. as applied to claims 1, 8, 21-22, 34, 47-48 and 54-55 above, and further in view of Niwa et al. (US Patent No. 5,821,306).
Adams et al. in view of Movchan et al. render obvious the limitations of instant claim 1, where an intraocular implant is coated with a biocompatible coating with a crosslink density gradient that is highest near the surface of the device and generated by a series of coating layers. The implant can be a part of an intraocular lens (see Adams et al. paragraph 102). They are silent in regard to the tensile modulus.
Niwa et al. teach an intraocular lenses as well as the desirable physical properties of its components (see abstract and paragraph 40). The desirability of a tensile modulus (also known as Young’s modulus) ranging from 0.001 to 5 MPa and more preferably from 0.01 to 2MPa is detailed (see paragraph 40). These ranges meet or overlap with those that are instantly claimed, thereby rendering them obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ coating materials in the coating layer of Adams et al. in view of Movchan et al. that have a tensile modulus as detailed by Niwa et al. because they teach it to be desirable for the device in which the implant of Adams et al. is included. Therefore claim 31 is obvious over Adams et al. in view of Movchan et al. and Niwa et al.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. in view of Movchan et al. as applied to claims 1, 8, 21-22, 34, 47-48 and 54-55 above, and further in view of Chang et al. (US Patent No. 5,037,435) as evidenced by Ferreira et al. (International Journal of Pharmaceutics 2000 194:169–180).
Adams et al. in view of Movchan et al. render obvious the limitations of instant claim 1, where an intraocular implant is coated with a biocompatible coating with a crosslink density gradient that is highest near the surface of the device and generated by a series of coating layers. In addition to hydroxyethylmethacrylate as a monomer, ethylene glycol dimethacrylate is also taught as a crosslinker to include in the coating (see table 1). They do not teach a polyethylene glycol based cross-linked network.
Chang et al. teach intraocular lenses that include a methacrylate monomer and vinyl crosslinking agents (see abstract and column 4 line 46-67). The crosslinking agents are envisioned to include both ethylene glycol dimethacrylate and polyethylene glycol dimethacrylate (see column 5 lines 8-14). 
Ferreira et al. teach that the crystallinity, as demonstrated by glass transition temperature, changes in hydroxyethyl methacrylate gels that are crosslinked to different degrees by different concentrations of a diacrylate crosslinker (see page 170 second column first full paragraph, page 175 first column first full paragraph, and table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to exchange polyethylene glycol dimethacrylate for ethylene glycol dimethacrylate as the crosslinking agent in the layered gradient coating of Adams et al. in view of Movchan et al. Thus modification would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Given the gradient crosslink density in the layered gradient, the layers would have a different cross link density and corresponding crystallinity as the crosslinks impact the crystal structure based upon the teachings of Nguyen et al. Therefore claim 24 is obvious over Adams et al. in view of Movchan et al. and Chang et al. as evidenced by Ferreira et al.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615